Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. (US 2021/0243853 A1) in view of Ozturk (WO 2017/174634 A1).  
Regarding Independent Claim 1, Suga et al. disclose a cooking appliance, comprising: a housing (100 comprising a housing, Fig 1) having a cooking compartment (see housing having a cooking compartment in Fig 1) and including a bottom part defining a bottom surface (see a bottom part under top plate 4 in Fig 1);
a base below the bottom part (see a base below the bottom part adjacent to a ground in Fig 1); and
an induction heating part (induction heating unit 11, Fig 1) installed between the bottom part and the base (see Fig 1), the induction heating part including:
a working coil (heating unit includes… coil 111, 112 and 113, [0049], Fig 1) installed adjacent to the bottom part for inductively heating an object (an object 5, [0054]) in the cooking compartment (see details in Fig 1);
a receiver coil (drive circuits 50, [0045], Fig 1) installed adjacent to the base for receiving power to operate the cooking appliance (drive circuits supply high-frequency power to the coil, [0045]); and
an electromagnetic shielding plate (supporting base 62… serves as a shield, [0075-0077], Figs 5-7) provided between the working coil and the receiver coil (between 111 and 45, see Fig 1 and 5) for shielding electromagnetic waves (reduces the downward leakage of a magnetic field, [0077]).
Suga et al. disclose the invention substantially as claimed and as discussed above; except, a receiver coil installed adjacent to the base (“a receiver coil installed adjacent to the base” taught by Suga et al. already) for wirelessly receiving power to operate the cooking appliance. 
Ozturk teaches a receiver coil (receiver coil 8… receives energy necessary for operating the control unit 7, [0024], Fig 1) installed for wirelessly receiving power to operate the cooking appliance (a wireless kitchen appliance is operated and wherein energy is transferred to the control unit, [0004]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Suga et al. with Ozturk’s further teaching of a receiver coil installed adjacent to the base (“a receiver coil installed adjacent to the base” taught by Suga et al. already) for wirelessly receiving power to operate the cooking appliance (“the cooking appliance” taught by Suga et al. already) because Ozturk teaches, in Para. [0004] of providing an excellent wireless power operation of a kitchen appliance wherein energy is transferred to the control unit of the kitchen appliance through wireless connection. 
Regarding Claims 2-5, Suga et al. in view of Ozturk teach the invention as claimed and as discussed above Suga et al. further disclose:
Claim 2, wherein the electromagnetic shielding plate has a sheet shape (see 62 under Figs 5-7).
Claim 3, wherein the electromagnetic shielding plate contains aluminum (62 is made of… aluminum, [0077]).
Claim 4, wherein the electromagnetic shielding plate is one sheet of plate (see 62 under Figs 5-7) interposed between the working coil and the receiver coil (62 interposed between 111 and 45, see Fig 1 and 5).
Claim 5, wherein the electromagnetic shielding plate has a size that shields both the receiver coil and the working coil (62 has a size that shields both 45 and 111, Figs 1 and 5).
Regarding Claims 12-18, Suga et al. in view of Ozturk teach the invention as claimed and as discussed above; except [limitation]. Ozturk further teaches:
Claim 12, wherein the receiver coil (receiver coil 8… receives energy necessary for operating the control unit 7, [0024], Fig 1) has a circular shape (see Fig 1).
Claim 13, wherein a center of the receiver coil is overlapped with a center of the working coil (a center of 8 is overlapped with a center of working coil 3, [0025], Fig 1).
Claim 14, Suga et al. disclose further comprising a control board (controller 45, [0045], Fig 1). Suga et al. in view of Ozturk teach the invention as claimed and as discussed above; except the control board for supplying the working coil with power received from the receiver coil.
Ozturk teaches a control board (control circuit 7, [0025], Fig 1) for supplying the working coil with power received from the receiver coil (working coil 3 with power received from the receiver coil 8, [0025], Fig 1).
Claim 15, wherein the control board is installed behind a back part of the housing (5 is installed behind a back part of housing 1, Fig 1).
Claim 16, wherein a space below the bottom part (see Fig 1 of Suga et al.; “the bottom part” taught by Suga et al. already) and a space behind the back part of the housing (see Fig 1 of Suga et al.; “the housing” taught by Suga et al. already) are connected to communicate with each other (see Fig 1 of Suga et al.).
Claim 17, wherein the working coil (“the working coil” taught by Suga et al. already) and the control board (controller 45, [0045], Fig 1, taught by Suga et al. already) are connected by a first coil (see Fig 3 of Suga et al.) connecting wiring via the connected spaces (see Fig 1 of Ozturk and Fig 3 of Suga et al.).
Claim 18, wherein an insulating plate (an insulating plate, [0002], taught by Suga et al.) for insulating heat is interposed between the back part of the housing (a back part of the housing 1, Fig 1, taught by Suga et al.) and the control board (control board (controller 45, [0045], Fig 1, taught by Suga et al.; Note: since the insulating plate is provided on a lower surface side of the heating coil, [0002], Fig 1; it can interpret as the insulating plate under the third induction heating zone3 is interposed between the back part of the housing and the control board as claimed).

Claims 6-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. (US 2021/0243853 A1) in view of Ozturk (WO 2017/174634 A1) as applied to claim 1, further in view of Schilling et al. (KR 2007 0107731 A).  
Regarding Claims 6-7, Suga et al. in view of Ozturk teach the invention as claimed and as discussed above; except Claims 6-7. 
	Schilling et al.  further teach: Claim 6, a working coil (induction coil 13, [38], Fig 4) includes a plurality of ferrites (ferrite core 25, [38], Fig 4) that radially extend from positions spaced apart from a center of the working coil by a prescribed distance (See details in Fig 4);
a receiver coil (induction coil 13, [38], Fig 4) includes a plurality of ferrites (ferrite core 25, [38], Fig 4) that radially extend from positions spaced apart from a center of the receiver coil by a prescribed distance (See details in Fig 4); and
an electromagnetic shielding plate (an aluminum plate 26, [38], Fig 4) includes ferrite corresponding regions overlapping with regions in which the ferrites are disposed (See details in Fig 4).
	Claim 7, wherein the ferrite corresponding regions are closed (See the ferrite corresponding regions been blocked by 26 in Fig 4).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Suga et al. in view of Ozturk with Schilling et al.’s further teaching of Claim 6, wherein: the working coil (“the working coil” taught by Suga et al. already) includes a plurality of first ferrites that radially extend from positions spaced apart from a center of the working coil by a prescribed distance; the receiver coil (“the receiver coil” taught by Suga et al. already) includes a plurality of second ferrites that radially extend from positions spaced apart from a center of the receiver coil by a prescribed distance; and the electromagnetic shielding plate (“the electromagnetic shielding plate” taught by Suga et al. already) includes first ferrite corresponding regions overlapping with regions in which the first ferrites are disposed and second ferrite corresponding regions overlapping with regions in which the second ferrites are disposed, and Claim 7, wherein the first ferrite corresponding regions are closed and the second ferrite corresponding regions are closed; because Schilling et al. teach, in Para. [4] of providing an excellent induction heating device and a hob having the induction heating device, and makes it possible to manufacture the hob I various and different ways as desired.
Regarding Claims 8-11, Suga et al. in view of Ozturk teach the invention as claimed and as discussed above; except Claims 8-11. 
	Schilling et al. further teach: Claim 8, a working coil (induction coil 13, [38], Fig 4) includes a coil (coil wires 15, [38], Fig 4) surrounding a center of the working coil and being spaced apart from the center of the working coil (See details in Fig 4);
a receiver coil (induction coil 13, [38], Fig 4) includes a coil (coil wires 15, [38], Fig 4) surrounding a center of the receiver coil and being spaced apart from the center of the receiver coil (See details in Fig 4); and
an electromagnetic shielding plate (an aluminum plate 26, [38], Fig 4) includes regions corresponding to the coils and overlapping with regions in which the coils are disposed (See details in Fig 4).
Claim 9, wherein a first region and a second region at least partly overlap with each other (a first region and a second region can be arranged partly overlap with each other, since each regain taught by Schilling et al. respectively).
Claim 10, wherein the electromagnetic shielding plate includes vents (a plurality of openings 63, [0079], Figs 5-7, Suga et al.) provided in parts of a first region which do not overlap with a second region (vents can be provided in parts of a first region which do not overlap with a second region, since each regain taught by Schilling et al. respectively).
Claim 11, the working coil includes a first coil installation base (support device 20, [38], Fig 4) to which the coil is fixed (coil wires 15 is fixed, Fig 4); holes are provided in the first coil installation base (See holes between each 24 in Fig 4); and the holes of the first coil installation base and the vents (the vents of are around the circle edge of 62 in Figs 5-7 of Suga et al.) of the electromagnetic shielding plate at least partly overlap with each other (Clearly, the vents of Suga et al. and the holes of Schilling et al. can be at least partly overlap as claimed, see Figs 5-7 of Suga et al. and Fig 4 of Schilling et al.).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Suga et al. in view of Ozturk with Schilling et al.’s further teaching of claim 8, wherein: the working coil (“the working coil” taught by Suga et al. already) includes a first coil surrounding a center of the working coil and being spaced apart from the center of the working coil; the receiver coil (“the receiver coil” taught by Suga et al. already) includes a second coil surrounding a center of the receiver coil and being spaced apart from the center of the receiver coil; and the electromagnetic shielding plate (“the electromagnetic shielding plate” taught by Suga et al. already) includes a first region corresponding to the first coil and overlapping with a region in which the first coil is disposed, and a second region
corresponding to the second coil and overlapping with a region in which the second coil is disposed, claim 9, wherein the first region and the second region at least partly overlap with each other, claim 10, wherein the electromagnetic shielding plate includes vents provided in parts of the first region which do not overlap with the second region,
claim 11, wherein: the working coil includes a first coil installation base to which the first coil is fixed; holes are provided in the first coil installation base; and the holes of the first coil installation base and the vents of the electromagnetic shielding plate at least partly overlap with each other; because Schilling et al. teach, in Para. [4] of providing an excellent induction heating device and a hob having the induction heating device, and makes it possible to manufacture the hob I various and different ways as desired.
Regarding Claims 19-20, Suga et al. in view of Ozturk teach the invention as claimed and as discussed above; except Claims 19-20. 
Schilling et al.  further teach: Claim 19, wherein: a first central hole is provided in a center of working coil (see a first central hole is provided in a center of induction coil 13, [38], Fig 4);
a second central hole is provided in a center of the receiver coil (a second central hole is provided in a center of receiver coil 8, [0024], Fig 1, taught by Ozturk);
a third central hole is provided in a center of the electromagnetic shielding plate (a third central hole is provided in a center of aluminum plate 26, [38], Fig 4); and the first central hole, the second central hole, and the third central hole communicate with one another (see Fig 4 of Schilling et al. and Fig 1 of Ozturk).
Claim 20, a temperature measurement module (temperature sensor 18… located in the central part, [38], Fig 1) is provided to pass through a first central hole, a second central hole, and a third central hole in a vertical direction (pass through each central hole in a vertical direction, see Fig 4 of Schilling et al. and Fig 1 of Ozturk).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Suga et al. in view of Ozturk with Schilling et al.’s further teaching of claims 19-20; because Schilling et al. teach, in Para. [4] of providing an excellent induction heating device and a hob having the induction heating device, and makes it possible to manufacture the hob I various and different ways as desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761